DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 3, 7, 10, 11, 14 and 17 are objected to because of the following informalities: in claim 3, line 2, “an non-supporting” should be changed to “a non-supporting”; in claims 7, 10, 14 and 17, line 4 of each claim, “is provide with” should be changed to “is provided with”; in claim 11, line 2, “supporting portions comprises” should be changed to “supporting portion comprises”; in claim 17, line 2, “supporting portion are” should be changed to “supporting portion is”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the base end portion of the crown portion” in the penultimate to last lines of the claim.  There is insufficient antecedent basis for this limitation in the claim.  Claim 1 recites a base end portion of the staple accommodating portion in line 2 but does not recite a base end portion of the crown portion.  For purposes of examination, “configured to support the crown portion from a side near the base end portion of the crown portion” is being construed as “configured to support the crown portion from a side of the crown portion facing the base end portion of the staple accommodating portion”.
Claims 2-22 depend either directly or indirectly from claim 1 and are therefore also indefinite for at least the reasons set forth above with respect to claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-22 are rejected under 35 U.S.C. 103 as being unpatentable over Ishiguro et al. (U.S. Patent Application Publication No. 2017/0361959 A1) in view of Chen et al. (U.S. Patent Application Publication No. 2015/0048138 A1).
Regarding claim 1, Ishiguro discloses a binding machine (Abstract of Ishiguro, binding machine), comprising: a staple accommodating portion including a base end portion and a front end portion on an opposite side of the staple accommodating portion from the base end portion (FIG. 1 of Ishiguro, staple magazine #12), the staple accommodating portion being configured to accommodate a U-shaped staple including a crown portion and a pair of leg portions at least at the front end portion with the crown portion facing downward ([0100] of Ishiguro, U-shaped staples including crown and two legs accommodated in the staple magazine #12; FIG. 6 of Ishiguro, crown portion of staple facing downward); a staple driver located below the front end portion of the staple accommodating portion, movable relative to the staple accommodating portion from below to above in the staple accommodating portion, and configured to push the staple located at the front end portion upward while pushing the crown portion of the staple (FIG. 6 of Ishiguro, staple driver #18; FIGS. 21-22 of Ishiguro, staple driver #18 movable relative to staple magazine #12 and configured to push staple upward while pushing the crown portion of the staple); and a clincher provided at a position above the front end portion of the staple accommodating portion and facing the staple driver, and configured to be abutted against the pair of leg portions of the staple pushed out in a process of the staple driver moving upward from below so as to fold the pair of leg portions (FIG. 6 of Ishiguro, clincher #33; [0115] of Ishiguro, clincher bends legs of staples inward).
Ishiguro does not specifically disclose a staple guide portion adjacent to the staple in the staple accommodating portion and configured to support the crown portion of the staple from a side near the base end portion of the crown portion in a process of the staple being pushed out.  Chen, however, discloses a staple gun comprising a staple magazine #40 for accommodating U-shaped staples wherein the staple magazine comprises a longitudinal body #42 comprising two lateral plates #424 fixed to the bottom plate and a front plate #426 (FIGS. 3 and 19 of Chen).  As also disclosed by Chen, the magazine comprises a staple cutting element including a front-end surface #464 affixed to the front plate #426 of the staple magazine body (FIG. 5, [0033] of Chen).   As also disclosed by Chen, the head or crown portion of the staple slides across the front-end surface #464 as the staple is being pushed out thereby automatically adjusting the breadth of clearance through which the staple passes to the thickness of the staple (FIG. 8, [0036] of Chen).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to provide the binding machine of Ishiguro with the staple cutting element of Chen.  One of skill in the art would have been motivated to do so in order to automatically adjust the breadth of clearance through which the staple passes to the thickness of the staple as taught by Chen (FIG. 8, [0036] of Chen).  
Regarding claim 2, Chen discloses that the staple guide portion has an extending portion that extends to an inside of the staple accommodating portion (FIG. 7 of Chen, front end surface extends inside staple magazine #12 between legs of staples).
Regarding claim 3, Chen discloses that the extending portion has a non-supporting portion (FIG. 5 of Ishiguro, circular opening or hole shown passing through staple cutting element #46), which is spaced apart from the crown portion in a state where the staple guide portion supports the crown portion, in a surface of the extending portion facing the front end portion (FIG. 5 of Ishiguro, portion of crown of staple passing over opening would be unsupported and therefore surfaces of opening are spaced from crown portion as staple slides over surface #464).
Regarding claim 4, Chen discloses that the non-supporting portion is a recess provided in the surface of the extending portion ([0033], FIG. 5 of Chen, element #46 fixed to front plate #426; circular opening in element #36 backed by surface of plate #426 therefore forming a recess).
Regarding claim 5, Chen discloses that the extending portion has at least one supporting portion configured to support the crown portion, and the non-supporting portion is provided at a position adjacent to the at least one supporting portion (FIG. 5 of Chen, portions of surface #464 adjacent circular opening in width direction of staple magazine are crown supporting portions adjacent the opening).
Regarding claim 6, Chen discloses that the at least one supporting portion comprises a plurality of supporting portions, and the non-supporting portion is located between the plurality of support portions (FIG. 5 of Chen, crown supporting portions on opposite sides of the circular opening in the width direction).
Regarding claim 7, Chen discloses that the plurality of supporting portions are provided along a movement trajectory of the crown portion pushed by the staple driver toward the clincher (FIG. 5 of Chen, crown of staples slides over supporting portions on opposite sides of the circular opening in width direction of magazine; supporting portions are therefore provided over a movement trajectory of the crown), and the non-supporting portion is provided with a predetermined distance from the movement trajectory (FIG. 5 of Chen, surface of front plate #426 would form bottom of recess of circular opening in element #46 and would be a predetermined distance from the surface #464 over which the staples slide).
Regarding claim 8, Chen discloses that the plurality of supporting portions are respectively provided at both end portions of the extending portion in a width direction of the staple accommodating portion, and the non-supporting portion is provided between the plurality of supporting portions (FIG. 5 of Chen, crown supporting portions on opposite sides of circular opening in width direction of magazine).
Regarding claim 9, Chen discloses that the plurality of supporting portions are respectively provided at both end portions of the extending portion in a width direction of the staple accommodating portion, and the non-supporting portion is provided between the plurality of supporting portions (FIG. 5 of Chen, crown supporting portions of surface #464 on opposite sides of circular opening which opening corresponds to non-supporting portion in the width direction of magazine).
Regarding claim 10, Chen discloses that the at least one supporting portion is provided along a movement trajectory of the crown portion pushed by the staple driver toward the clincher (FIG. 5 of Chen, crown of staple slides over supporting portions of surface #464 on opposite sides of circular opening in the width direction of magazine body #42; supporting portions are therefore provided over a movement trajectory of the crown), and the non-supporting portion is provided with a predetermined distance from the movement trajectory (FIG. 5 of Chen, surface of front plate #426 would form bottom of recess of circular opening in surface #464; bottom of recess would be a predetermined distance from the surface #464 over which the staples slide).
Regarding claim 11, Chen discloses that the at least one supporting portion comprises a plurality of supporting portions, the plurality of supporting portions are respectively provided at both end portions of the extending portion in a width direction of the staple accommodating portion, and the non-supporting portion is provided between the plurality of supporting portions (FIG. 5 of Chen, crown supporting portions on opposite sides of circular opening which corresponds to the non-supporting portion in the width direction of magazine body #42).
Regarding claim 12, Chen discloses that the extending portion has at least one supporting portion configured to support the crown portion, and the non-supporting portion is provided at a position adjacent to the at least one supporting portion (FIG. 5 of Chen, crown supporting portions on opposite sides of circular opening which corresponds to the non-supporting portion in the width direction).
Regarding claim 13, Chen discloses that the at least one supporting portion comprises a plurality of supporting portions, and the non-supporting portion is located between the plurality of support portions (FIG. 5 of Chen, crown supporting portions on opposite sides of circular opening which corresponds to the non-supporting portion in the width direction of magazine body #42).
Regarding claim 14, Chen discloses that the plurality of supporting portions are provided along a movement trajectory of the crown portion pushed by the staple driver toward the clincher (FIG. 5 of Chen, crown of staple slides over supporting portions on opposite sides of circular opening in width direction of magazine body #42; supporting portions are therefore provided over a movement trajectory of the crown), and the non-supporting portion is provided with a predetermined distance from the movement trajectory (FIG. 5 of Chen, surface of front plate #426 would form bottom of recess formed by circular opening in element #46; bottom of recess would be a predetermined distance from the surface #464 over which the staples slide).
Regarding claim 15, Chen discloses that the plurality of supporting portions are respectively provided at both end portions of the extending portion in a width direction of the staple accommodating portion, and the non-supporting portion is provided between the plurality of supporting portions (FIG. 5 of Chen, crown supporting portions on opposite sides of circular opening in element #46 which corresponds to the non-supporting portion in the width direction of magazine body #42).
Regarding claim 16, Chen discloses that the plurality of supporting portions are respectively provided at both end portions of the extending portion in a width direction of the staple accommodating portion, and the non-supporting portion is provided between the plurality of supporting portions (FIG. 5 of Chen, crown supporting portions on opposite sides of circular opening in element #46 which corresponds to the non-supporting portion in the width direction of magazine body #42).
Regarding claim 17, Chen discloses that the at least one supporting portion are provided along a movement trajectory of the crown portion pushed by the staple driver toward the clincher (FIG. 5 of Chen, crown of staple slides over supporting portions on opposite sides of circular  opening in element #46 in the width direction of magazine body #42; supporting portions are therefore provided over a movement trajectory of the crown), and the non-supporting portion is provided with a predetermined distance from the movement trajectory (FIG. 5 of Chen, surface of front plate #426 would form bottom of recess formed by circular opening in element #46; bottom of recess would be a predetermined distance from the surface #464 over which the staples slide).
Regarding claim 18, Chen discloses that the at least one supporting portion comprises a plurality of supporting portions, the plurality of supporting portions are respectively provided at both end portions of the extending portion in a width direction of the staple accommodating portion, and the non-supporting portion is provided between the plurality of supporting portions (FIG. 5 of Chen, crown supporting portions on opposite sides of circular opening which corresponds to the non-supporting portion in the width direction of magazine body #42).
Regarding claim 19, Ishiguro discloses that the staple accommodating portion has: a bottom wall portion extending along the crown portion of the accommodated staple (FIG. 6 of Ishiguro, plate shown in side view below bottom of crown of staples #61), and a pair of side wall portions extending from the bottom wall portion and along the pair of leg portions of the staple respectively (FIG. 13 of Ishiguro, one of side walls of staple magazine #12 shown).  Chen discloses that the staple guide portion is provided to cross over the pair of side wall portions (FIGS. 5 and 7 of Chen, bottom of staple cutting element #46 crosses over sidewalls of staple magazine #424), and the extending portion is located between the pair of leg portions of the staple (FIG. 7 of Chen, front end surface #464 located between legs of staple #81).
Regarding claim 20, Ishiguro discloses that the staple driver includes a striking portion configured to be abutted against the crown portion of the staple so as to push the staple (FIG. 6 of Ishiguro, staple driver #18 abutted against crown portion of staple #61), and Chen discloses that the staple guide portion has a wall surface that extends from the striking portion, and faces a rear surface of a leading staple struck by the striking portion and separated from other staples (FIG. 8 of Chen, surface #464 faces rear surface of foremost staple #81 struck by striking element #70; FIG. 7 of Chen, surfaces #466, #464 extends from striking portion).
Regarding claim 21, Ishiguro discloses that the binding machine further comprises: a main handle (FIG. 1 of Ishiguro, main handle #11), a tape being able to be pulled out form the front end portion of the main handle (FIG. 12 of Ishiguro, tape #60 pulled from front end of handle #11); and a clincher arm rotatably attached to the main arm so as to move toward and away from the main handle (FIG. 1 of Ishiguro, clincher arm #30), wherein the staple accommodating portion is rotatably attached to the main handle ([0100] of Ishiguro, staple magazine #12 attached to main handle #11 to be rockable around a shaft provided at a rear end side), the staple driver is disposed between the staple accommodating portion and the main handle (FIG. 6 of Ishiguro, staple driver #18 between handle #11 and staple magazine #12), and the clincher is attached to a clincher arm (FIG. 6 of Ishiguro, clincher #33 attached to clincher arm #30).
Regarding claim 22, Ishiguro discloses that the clincher arm: includes a tape gripping mechanism configured to grip the tape located in the front end portion of the main handle when performing first rotation to move toward the main handle (FIGS. 17 of Ishiguro, clincher arm #30 includes tape gripping device #35 which grips the tape #60 located at front portion of main handle #11 when clincher moved toward main handle), and is configured to, when performing second rotation to move toward the main handle again after rotating so as to move away from the main handle in a direction opposite to the first rotation in a state where the first rotation is performed and the tape is gripped, bend the pair of leg portions of the staple pushed out from the staple accommodating portion by the staple driver ([0147], FIGS. 19-20 of Ishiguro, clincher arm moved away from main handle with tape gripped and move back toward handle; FIGS. 21-22 of Ishiguro, staple driven through tape and legs of staple bent by clincher).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER W. RAIMUND whose telephone number is (571) 270-7560. The examiner can normally be reached M-Th 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571) 270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER W. RAIMUND
Examiner
Art Unit 1746



/CHRISTOPHER W RAIMUND/Examiner, Art Unit 1746